Exhibit 10.1
(QUESTCOR LOGO) [a54093a5409300.gif]
REVISED
October 15, 2009
David Young
3912 Nelson House Road
Ellicott City, MD 21043
Dear David:
Questcor is pleased to extend an offer of employment to you for the position of
Chief Scientific Officer. Your hire date will be October 30, 2009. You will
report to Don Bailey, President & Chief Executive Officer. You will work out of
the Maryland office and your position will involve travel.
You will receive a gross, base salary of $17,000.00 on a semi-monthly basis,
which equates to $408,000 on an annualized basis. A copy of the Questcor
Pharmaceuticals, Inc. Compensation Policy and Process is attached. Please note
that the policy contains the following provision “Employees hired during the
first nine months of a calendar year are eligible for bonus awards. To calculate
the target bonus award, the target bonus percentage established for that
employee would be multiplied by the salary earned for that partial calendar
year.” In accordance with this Policy and Process, you will be eligible for an
incentive bonus of up to 60% of earned base compensation. This bonus will be
based on the attainment of specific milestones during the calendar year. The
milestones will be communicated to you in writing by your manager and will be
updated as part of the performance review process. Questcor will provide you
with an indemnification equivalent to that provided to other senior management
and pursuant to the Company’s Directors and Officers insurance policies. An
agreement regarding Change of Control and Severance will be provided to you
under separate cover.
You will be eligible to participate in the Company’s group health plan on the
first of the month following your date of hire. You will also be eligible to
participate in the Company’s 401k savings plan and Employee Stock Purchase Plan.
You will accrue paid vacation and receive paid Company holidays and other
benefits as set forth in the Company’s Employee Handbook.
Your manager will recommend that the Company’s Board of Directors approve a
stock option of 350,000 shares of the Company’s Common Stock pursuant to the
terms of the Company’s 2006 Equity Incentive Award Plan (the “2006 Plan”). These
options will be non-qualified stock options and the options will vest at the
rate of twenty-five percent (25%) at the end of the first anniversary of your
date of hire or in the event of a leave of

 



--------------------------------------------------------------------------------



 



absence after you have provided one year of actual service to the Company. An
additional 1/48th of the shares will vest each month thereafter for the
following three years, so long as you remain actively employed by the Company.
However, as stated above, the granting of such options by the Company is
(a) subject to the Board’s approval, and (b) if approved, is not a guarantee of
continued employment for any specific period of time. The terms of the option
will be set forth in the Questcor’s standard Stock Option Agreement, and the
option shall be subject to the terms of the 2006 Plan. Further details on the
2006 Plan will be provided upon approval of such grant by the Company’s Board of
Directors.
Your position is a full time position. Accordingly, you will be expected to
devote 100% of your working time, effort and abilities to the performance of
your duties in this position. However we understand that you will have some
responsibilities to resolve with your current company over the next few months.
During your employment, you also agree to comply with the Company’s rules,
policies and current procedures, including those currently set forth in the
Employee Handbook, as well as those which may be implemented in the future. You
agree to abide by the Company’s policies and procedures, including those set
forth in the Employee Handbook. You will be required to sign an Acknowledgement
of Receipt for this Handbook.
As an employee of the Company, you will have access to certain confidential,
proprietary information and trade secrets of the Company, and you may, during
the course of your employment, develop certain information or inventions which
will be the property of the Company. At all times during your employment, you
will also be expected and hereby agree to dedicate your undivided loyalty to the
Company and to refrain from engaging in any other employment or outside business
activity which may present a potential or actual conflict of interest without
first obtaining the Company’s prior written approval. Consistent with the above,
you will need to sign the Company’s Proprietary Information and Inventions
Agreement as a condition of your employment. We also wish to impress upon you
that we do not want you to, and we hereby direct you not to, bring with you any
confidential, proprietary information, documents or trade secrets of any former
employer or violate any obligations you may have to any former employer. You
hereby represent that your commencement of employment with the Company will not
violate any agreement currently in place between yourself and any other
employer.
The Company is an at-will employer and does not guarantee employment for any
specific period of time. Accordingly, either you or the Company may terminate
the employment relationship at any time with or without cause and with or
without advance notice. The Company also has the right to change the terms and
conditions of your employment at any time and with or without cause or advance
notice, including but not limited to promotion, transfer, compensation,
benefits, duties, work location, etc. Your eligibility for or participation in
any benefit program or incentive stock option plan is not in any way a guarantee
of continued employment for any specific period of time. Your at-will employment
status will continue at all times throughout your employment and cannot be
changed by any express or implied agreement based on any representations or
actions by any other employee, supervisor, manager or director of the Company.
Rather, the employment at-will relationship may only be changed by a written
agreement signed by both you and the Company’s Chief Executive Officer.

 



--------------------------------------------------------------------------------



 



Prior to your third day of employment with the Company, you will be required to
provide proof of your identity and authorization to work in the United States
and to complete an I-9 Form as required by federal immigration laws.
This offer letter, along with the Company’s Proprietary Information and
Inventions Agreement and Company Employee Handbook, set forth the entire
agreement between you and the Company and supersede all prior and
contemporaneous agreements, representations, negotiations and understandings
between you and the Company whether written or oral.
This offer will remain open until October 16, 2009. If you decide to accept this
offer based on the terms and conditions set forth above, and we hope you will,
please sign the enclosed copy of this letter in the space indicated and return
it to me via my confidential fax (510) 405-8581. If you have any questions,
please call me at (510) 400-0760.
We look forward to the opportunity to welcome you to the Company!
Sincerely,
Susan Park
Senior Manager, Human Resources
I hereby acknowledge, accept and agree to the terms as set forth above and
further acknowledge that no other commitments were made to me as part of my
employment offer except as specifically set forth herein.

         
October 15, 2009
Date
  /s/ David Young
 
                                Signature    
 
       
 
  David Young
 
                    Employee Name (printed)    

 